Case 1:09-cr-00466-BMC-RLM Document 512 Filed 12/19/18 Page 1 of 2 PageID #: 6510

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  GMP:AG                                             271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201


                                                     December 19, 2018


  By ECF

  A. Eduardo Balarezo, Esq.
  400 Seventh Street, N.W.
  Suite 306
  Washington, D.C. 20004

  William B. Purpura, Esq.
  8 East Mulberry Street
  Baltimore, MD 21202

  Jeffrey H. Lichtman, Esq.
  11 East 44 Street, Ste 501
  New York, NY 10017

                  Re:   United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Counsel:

                  The government’s next production of supplemental discovery in accordance
  with Rule 16 of the Federal Rules of Criminal Procedure is enclosed. This production includes
  material that is marked “Protected Material” and is subject to the terms of the Court’s April 3,
  2017 Protective Order. See Dkt. No. 57. The government is also producing draft transcripts
  pursuant to the parties’ September 12, 2017 signed stipulation. This discovery production
  supplements previous productions on February 14, 2017, March 8, 2017, April 10, 2017, May
  5, 2017, June 7, 2017, July 21, 2017, August 11, 2017, September 19, 2017, October 17, 2017,
  November 7, 2017, November 21, 2017, January 19, 2018, February 12, 2018, March 19, 2018,
  April 16, 2018, May 18, 2018, May 25, 2018, June 05, 2018, June 25, 2018, August 10, 2018
  September 14, 2018, October 05, 2018, October 10, 2018, October 16, 2018, October 19,
  2018, November 2, 2018, November 16, 2018, November 25, 2018, and December 7, 2018.
  The government also requests reciprocal discovery from the defendant.
Case 1:09-cr-00466-BMC-RLM Document 512 Filed 12/19/18 Page 2 of 2 PageID #: 6511




                                The Government’s Discovery

        000333768                                 Photo

        000333769-000333811                       Documents



               This letter serves as notice under Federal Rule of Evidence 902(11) that the
  government intends to offer the certified business records identified above at trial.

                If you have specific questions about the government’s discovery productions,
  please reach out to the prosecution team.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  UNITED STATES ATTORNEY
                                                  Eastern District of New York
                                                  271 Cadman Plaza East
                                                  Brooklyn, New York 11201

                                                  ARTHUR G. WYATT, CHIEF
                                                  Narcotic and Dangerous Drug Section
                                                  Criminal Division,
                                                  U.S. Department of Justice

                                                  OF COUNSEL:

                                                  ARIANA FAJARDO ORSHAN
                                                  UNITED STATES ATTORNEY
                                                  Southern District of Florida


  cc:   Clerk of the Court (BMC) (by ECF) (without enclosure)

  Enclosure




                                              2
